EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert L. Scott on 1/4/2022.
The application has been amended as follows: 
Original Claim 1: Lines 5 and 6-7
In line 5, Replace “n (n ≥ 1)” with --n, wherein n ≥ 1--
In lines 6-7, Replace “m (m ≥ 2)” with --m, wherein m ≥ 2--

Original Claim 7: Lines 5, 6 and 14-15
In line 5, Replace “n (n ≥ 1)” with --n, wherein n ≥ 1--
In line 6, Replace “m (m ≥ 2)” with --m, wherein m ≥ 2--
In lines 14, Delete “in the second step,”

Allowable Subject Matter
Claims 1, 2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose an upper limit being provided to a width of one change of the timer, and a width of the timer is changed over a plurality of third periods, in a case where the error exceeds the upper limit. The allowability, at least in part, resides in these facts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
January 4, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116